Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The response of December 21, 2021 has been received and considered.  As there is no amendment in the response of December 21, 2021, the claims remain as filed with the amendment of September 13, 2021, where with that amendment, claims 2 and 4 are canceled, and claims 1, 3 and 5 are pending for examination. 
 
Drawings
The replacement drawings for figure 10 were received on July 7, 2020. This drawing is approved.

Claim Interpretation
Noting applicant’s arguments of October 14, 2020 and September 13, 2021 and the amendment to independent claim 1, the Examiner understands the electroless strike plating as claimed to be that directly performed without using a palladium catalyst, and where the strike plating is performed using the composition and the thickness claimed. If applicant disagrees, he should so respond on the record.  Note the discussion in the Response to Arguments section below as to applicant’s arguments of December 21, 2021 as to what was intended by electroless strike plating.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bengston et al (US 5235139)  in view of EITHER Mallory et al (US 4407869) OR Feldstein (US 4181760).
Claim 1: Bengston teaches a method of forming a nickel film followed by a gold film on a surface of a copper material (understood to be in order sequentially, but allowing intervening actions/films, note claim 5), where the process includes forming a nickel film directly on a surface of a copper material by an electroless strike plating method not including a treatment with a palladium catalyst, using an electroless nickel strike plating solution (column 1, lines 50-68, column 5, lines 30-40, column 4,lines 25-40, column 6, lines 20-30, note no catalytic activation needed for the plating using the nickel-boron plating described, so no palladium catalyst needed, and note figure 1C, with nickel-boron layer 24 directly on copper layer 16—note column 5,lines 50-55, column 6,lines 50-55), and thereafter further providing a gold electroless plating film by a reduction type electroless plating method (column 7, lines 40-60, note that reduction baths are described). It is indicated that the nickel strike plating solution can be aqueous and contain a nickel salt, such as chloride, sulfate or the like (column 6, lines 15-40, where the nickel chloride and nickel sulfate, for example, would be understood to be water soluble as materials indicated by applicant as water soluble). The solution can also contain reducing agent using dimethylamine borane (DMAB), for example (column 6, lines 15-40).  The solution can also contain complexing agents (column 6, lines 30-35).  
Furthermore, as to the specific concentration of nickel, the additional use of carboxylic acid in the strike plating solution, and ph and temperature of the strike plating solution, and specific absence of boric acid,
 (A) Using Mallory:  Bengston does not specifically teach the specific concentration of nickel, or the additional use of carboxylic acid in the plating solution. Bengston does describe that electroless nickel-boron baths are well known in the art (column 6, lines 25-30) and in its Example even uses a commercial solution (column 8, lines 50-55), and also notes that the deposits can contain 0.1 to 6 wt% boron (column 6, lines 35-45).  Mallory further describes how electroless nickel-boron baths can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston to use  carboxylic acid in the strike plating solution and also use about 0.587  g/l of nickel in the plating solution, and to not have any boric acid as suggested by Mallory with an expectation of prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As to the pH and temperature of the plating solution, Bengston notes pH from about 4 to about 6 (column 6, lines 30-35, overlapping the claimed range) and a temperature of 75 to about 260 degrees F (about 24 to 71 degrees C), overlapping the claimed range (column 6, lines 30-40) and Mallory notes can have a pH adjusted to 4-10, overlapping the claimed range and a temperature of the bath prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Applicant has provided test results and argued that there would be criticality for the nickel amount and thickness amount, however, as discussed above, Bengston would suggest a specific thickness from the example in the claimed thickness range, and Mallory would suggest a specific amount of nickel from the example in the claimed range, and therefore, even with a showing of criticality for the ranges, the prior art would suggest to use values in the claimed range.
(B) Using Feldstein: Bengston does not specifically teach the specific concentration of nickel, or the additional use of carboxylic acid in the plating solution. Bengston does describe that electroless nickel-boron baths are well known in the art (column 6, lines 25-30) and in its Example even uses a commercial solution (column 8, lines 50-55).  Feldstein describes how a surface can be provided with metal ions such as copper, and then the surface treated with promoter composition with metal ions that can be nickel ions and a reducing agent that interacts with the metal ions of the 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Note that as to the pH and temperature of the plating solution, Bengston 
Applicant has provided test results and argued that there would be criticality for the nickel amount and thickness amount, however, as discussed above, Bengston would suggest a specific thickness from the example in the claimed thickness range, and Feldstein would suggest a specific amount of nickel from the example in the claimed range, and therefore, even with a showing of criticality for the ranges, the prior art would suggest to use values in the claimed range.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bengston in view of EITHER Mallory OR Feldstein as applied to claim 1 above, EITHER alone OR further in view of Choi et al (US 7087104).
Claim 3:  As to the claimed preparing,  (A) Using Bengston in view of EITHER Mallory OR Feldstein alone: Bengston indicates providing the strike plating solution with water (as aqueous), nickel salts (which would be suggested to be water soluble as discussed for claim 1 above), and reducing agent and also complexing agents (column 6, lines 25-35), and EITHER Mallory OR Feldstein would suggest specifically including In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious, and thus the claimed order of mixing would be obvious, and give the solution features as claimed including forming an aqueous solution with a nickel complex as the same materials are provided in the same process.
(B) Using Bengston in view of EITHER Mallory OR Feldstein, further in view of Choi:  Bengston indicates providing the strike plating solution with water (as aqueous), nickel salts (which would be suggested to be water soluble as discussed for claim 1 above), and reducing agent and also complexing agents (column 6, lines 25-35), and EITHER Mallory OR Feldstein would suggest specifically including carboxylic acid complexing agents as discussed for claim 1 above.  Choi further describes preparing electroless plating solutions including nickel plating solutions (column 3, lines 1-10, column 7, lines 25-40), describing how it would be known to provide a mixture with metal salt, water, and carboxylic acid (here citric acid) for forming plating solutions (column 5,lines 1-15), and then reducing agent would be added to the solution, desirably closely to time of use to avoid significant chemical reaction prior to the deposition process (including DMAB) (column 7, lines 1-40), where it would be at least suggested that the providing mixtures and adding material would include mixing and stirring (as a conventionally known way to mix) to provide an evenly distributed solution for use to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bengston in view of EITHER Mallory OR Feldstein as applied to claim 1 above, further in view of EITHER Japan 2008-174774 (hereinafter ‘774)  OR Tachibana et al (US 2011/0051387).
 Claim 5: As to further providing a palladium film by a reduction type electroless plating method between the forming of the nickel film and the forming of the gold film, Bengston describes providing nickel followed by gold plating as discussed for claim 1 above.  Bengston also notes the process can be used for forming circuits system where through holes, pads and lands can be provided by copper with an overcoating of nickel and then a further overcoating of protective material such as gold (column 5, lines 30-40).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston in view of EITHER Mallory OR Feldstein to further deposit a palladium film by a reduction type electroless plating method between the nickel film deposition and the gold film deposition as suggested by ‘774 with an expectation of providing a predictably acceptable layer application over copper conductor features of circuit boards, as Bengston teaches providing copper features on circuit boards and plating over them with nickel and thereafter gold and ‘774 teaches that when similarly providing nickel electroless plating on copper features of printed wiring (circuit) boards, it is known to conventionally apply a palladium film by a reduction type electroless plating method before applying a reduction type electroless gold plating.  Note that given the thickness of nickel described by ‘774, it would be understood that either simply the nickel strike plating thickness would be sufficient (where ’774 also notes dimethylamine borane can be used as the reducing agent at [0032]) or additional nickel thickness can be built up as described in Bengston at column 6, lines 40-55, which would not be prevented by the present claims.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston in view of EITHER Mallory OR Feldstein to further deposit a palladium film by a reduction type electroless plating method between the nickel film deposition and the gold film deposition as suggested by Tachibana with an expectation of providing a predictably acceptable layer application over copper conductor features of circuit boards, as Bengston teaches providing copper features on circuit boards and plating over them with nickel and thereafter gold and Tachibana teaches that when similarly providing nickel electroless plating on copper features of printed wiring (circuit) boards, it is known to conventionally apply a palladium film by a reduction type electroless plating method before applying a reduction type electroless gold plating.

Terminal Disclaimer
The terminal disclaimer filed on December 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/485,990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejection of claims 1, 3 and 5 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-23 of copending Application No. 16/485,990 (hereinafter ‘990) in view of Japan 2008-174774 (hereinafter ‘774) is withdrawn due to the acceptable terminal disclaimer filed December 21, 2021 as discussed in the Terminal Disclaimer section above.

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered. 
 (A) Applicant has argued that as to the 35 USC 103 rejections using Bengston in view of Mallory or Feldstein, that while the Examiner suggests that one would use an exemplified concentration of either Mallory or Feldstein as to the concentration of nickel, the applicant disagrees with this position as this rejection would already be overcome the  by the showing of unexpectedly superior results associated with the claimed range noting the Declaration that was provided as to this issue, and while the Examiner has pointed to secondary references that happen to exemplify only one claimed recitation that happened to fall in the claimed range, the references equally teach recitations outside the claimed range, and neither Mallory or Feldstein prompt 
The Examiner has reviewed this argument, however, the rejection is maintained.  While applicant has provided a showing of their range having unexpectedly superior results, Mallory and Feldstein are cited to as showing a specific nickel concentrations that can be used, giving examples in the claimed range, that would therefore give a specific suggested amount of nickel to use within the claimed range as a known acceptable amount to provide.  Note "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)), indicating how even when ranges are claimed, only one point or example in the range needs to be provided for a rejection. Therefore, the issue of showing criticality for the ranges does not apply, because the rejection actually indicates to use a value within the claimed range.
Furthermore, applicant has argued that Feldstein is not directed to strike plating methods, and further that “electroless strike plating” means more than merely a plating performed without using palladium catalyst, but rather the intended meaning is placement of a very thin nickel plating as presently claimed, and those skilled in the art easily understand the meaning of the term, and the present invention gives a thin, uniform and dense nickel plating and excellent barrier performance.  It is also argued that the problem to be solved as in 0009 of the original specification and solved to provide the electroless nickel strike plating as in 0010 of the original specification, giving a uniform plating with thin thickness with virtually no non-deposition superfine 
The Examiner has further reviewed these arguments, however, the rejections are maintained. Firstly, the primary reference to Bengston shows providing an electroless nickel strike plating of a nickel-boron plating, on copper, without palladium catalyst, and also with a thin coating to the extent claimed, so would provide a nickel strike coating either an electroless nickel plating without needing palladium catalyst, or as a thin electroless nickel plating in the thickness range claimed.  Bengston indicates electroless nickel boron baths are well known in the art and even describes the Example of using a commercial solution.   Feldstein further describes how a promoter/developer solution that deposits a thin layer of nickel overlapping the thickness range claimed and on the order of that of Bengston can be provided by depositing nickel from a solution using a reducing agent of DMAB, for example (similarly as in Bengston), and then further nickel plated, so giving the features of an electroless nickel strike plating, with an example bath of nickel salt, DMAB, and citric acid, with pH and temperature in the claimed range of claim 1 to deposit on copper (and as well there is no palladium catalyst described).   This would therefore be understood to provide a plating as of a nickel strike plating.   While specifically special barrier coating performance, etc. is not singled out as occurring from the combination of  Bengston and Mallory or Feldstein with values in the claimed range, as discussed in the rejections above, there is still a valid motivation to use conditions from Mallory or Feldstein to provide a predictably acceptable amount of nickel to use in a bath for the nickel strike plating, where the actual examples give Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Also note that Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
 (B) As to the obviousness type double patenting rejection, this has been withdrawn due to the acceptable terminal disclaimer filed December 21, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718